DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement filed November 19, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it includes one reference that fails to include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, since the abovementioned one reference is not in the English language.  Moreover, the provided copy of the abovementioned lined through reference in the IDS is of insufficient quality. It has been placed in the application file, but the lined through reference therein has not been considered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of  more than one hollow space as included in the claim scope of “at least one hollow space” and “an opening along a top surface of the orienting device” (see claims 19-20, 23 and 31-34) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  For example, the embodiment of figures 2-7 shows and describes the claimed opening along a top surface of the orienting device and the embodiment of figures 8-13 shows and describes multiple hollow spaces.  However, no embodiment shows both the inclusion of an opening along a top surface and multiple hollow spaces as included in the scope of the claims.  Examiner recommends removing all claim references to “at least one” with regard to a hollow space in order to overcome this objection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Specification
The disclosure is objected to because of the following informalities: the “cross reference” portion of the specification should be updated to reflect the patent number and issue date of the issued parent application.  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is lack of antecedent basis in the specification for the limitation(s) triggering 35 U.S.C. 112(a), new matter rejection(s) as provided herein below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a continuing application. All written description support is required in the originally filed parent application.
Examiner is unable to find written description support in the original disclosure for the combination of  more than one hollow space as included in the claim scope of “at least one hollow space” and “an opening along a top surface of the orienting device” (see claims 19-20, 23 and 31-34).  For example, the embodiment of figures 2-7 shows and describes the claimed opening along a top surface of the orienting device and the embodiment of figures 8-13 shows and describes multiple hollow spaces.  However, no embodiment shows both the inclusion of an opening along a top surface and multiple hollow spaces as included in the scope of the claims.  Examiner recommends removing all claim references to “at least one” with regard to a hollow space in order to overcome this rejection.  Moreover, because of the open ended transitional phrase “comprising” the removal of the terms “at least one” does not positively limit the claimed orthopedic component so as to preclude any possibility of presence of multiple hollow spaces, but  rather corrects the claim from positively reciting possession of the multiple hollow spaces in combination with the opening along the top surface of the orienting device, for which there is lack of written description in the originally filed disclosure.
All recitations in dependent claim 23 are directed to species of figures 8-13. However, independent claim 19, upon which claim 23 depends positively requires the feature of “an opening along a top surface of the orienting device, the opening being covered by the first structural part”.  Said feature  in independent claim 19 is found in the specie of figures 2-7.  Examiner is unable to find express written description support in the original disclosure for the combination of these features as disclosed in different embodiments.  Therefore, the recitations of dependent claim 23, depending from independent claim 19, constitutes new matter. Examiner recommends cancelling dependent claim 23.  As discussed in additional detail below, indication of allowability of independent claim 19 is dependent on recitation of said features specific to embodiment of figure 2-7.
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 31 recites the limitation “the at least one” hollow space in line 6.  There is lack of antecedent basis for the limitation in the claim.  Claim 31 recites only “a hollow space” in line 4.  Are these the same/related?  Dependent claims 32-34 also recite “at least one” regarding the claimed hollow space.  Claims 32-36 depend from independent claim 31.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31, 33 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith U.S. publication no. 2015/0289996 A1.
Regarding claim 31, Smith discloses an orthopedic component, comprising: first and second structural parts (30, 32; seq.); and an orienting device (20, 42; seq.) orienting the structural parts relative to each other (e.g., figures 2 and 3, etc.) and comprising: a hollow space (90, seq.) defined by interior surfaces of the orienting device (e.g., figure 3, etc.); and an opening along a top surface of the orienting device (90) (e.g., figure 3), the opening being covered by the first structural part (e.g., figures 2 and 3, etc.), the second structural part (32) extending into the hollow space along a rear end of the orienting device (e.g., figures 2 and 3), the orienting device (42, 90) being bonded to the structural parts (e.g., figures 2 and 3) (also see at least paragraphs [0092], [0094]-[0095] and [0126]).
Regarding claim 33, Smith discloses the orienting device (42, 90) is bonded to the structural parts with adhesive received in the at least one hollow space (e.g., see at least figures 2 and 3 and paragraphs [0092], [0094]-[0095] and [0126]).
Regarding claim 36, Smith discloses  the orienting device (42, 90) includes spacers (42) to space apart the structural parts from each other (e.g., figures 2 and 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Smith U.S. publication no. 2015/0289996 A1 (“Smith- 2015”), as applied above, in view of Smith U.S. publication no. 2014/0046456 A1 (“Smith- 2014”).
Regarding claims 34 and 35, as described supra, Smith-2015 discloses the invention substantially as claimed.
Smith 2015 is silent regarding the adhesive bonding the orienting device to the structural parts completely fills or at least surrounds at least one of the structural parts on a plurality of sides substantially as claimed.  In particular, Smith is simply silent regarding the orienting device 20 is adhered to the structural members.
It is well-known in the art to use adhesive to connect structural members to toe bumper/orienting piece 20 of Smith 2015 or the like.  This is further evidenced by Smith 2014 (e.g., see at least paragraphs [0026]-[0027] and figures 4a-4b).  
It would have been an obvious design consideration to one of ordinary skill in the art at the time of the invention to use an amount of adhesive to completely connect the orienting piece 20 to the structural members of the Smith-2015 invention.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use enough adhesive to sufficiently connect 30, 32 and 20 for use over time by completely filling the hollow space 90 and between the structural members at 42 or at least surround at least one of the structural parts 32 on a plurality of sides substantially as claimed.
Allowable Subject Matter
Claims 19-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Claim 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st and/or 2nd paragraphs, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  after a careful search and examination Examiner is unable to find in a single reference or reasonable combination of known references a component including first and second structural parts and an orienting device, wherein the orienting device includes the combination of two separate positively claimed openings including “an opening along a top surface of the orienting device, the opening being covered by the first structural part” and “an insertion opening to receive the second structural part extending into the at least one hallow space” and wherein the structural parts are adhesively bonded to the structural parts with an adhesive received in the hollow space along with all of the other limitations contained within the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARCIA L WATKINS/Primary Examiner, Art Unit 3774